Case 5:20-cv-00527-SVW-SP Document 10 Filed 04/15/20 Page 1 of 8 Page ID #:29


1    John D. Zemanek (SBN 78687)
     jz@zmlawpc.com
2    ZEMANEK & MILLS
     11845 West Olympic Boulevard, Suite 625
3
     Los Angeles, California 90064
4    Tel: (310) 473-8100
     Fax: (310) 445-3166
5
     Attorneys for Defendant Highland Avenue Plaza, LLC
6

7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     JAMES A. RUTHERFORD, an                 )     Case No. 5:20-cv-00527 SVW (SPx)
12   individual,                             )
                                             )     Action Filed: March 16, 2020
13                    Plaintiff,             )     Trial Date:     Not Set
                                             )     District Judge: Stephen V. Wilson
14        v.                                 )     Magistrate Judge: Sheri Pym
                                             )
15                                                 ANSWER OF DEFENDANT
     HIGHLAND AVENUE PLAZA, LLC, )                 HIGHLAND AVENUE PLAZA,
16   a California limited liability company; )     LLC TO COMPLAINT
     and DOES 1 – 10, inclusive,             )
                                                   [Jury Trial Requested]
17                                           )
                      Defendants.            )
18   ________________________________ )
19

20

21
           COMES NOW, defendant Highland Avenue Plaza, LLC ("Defendant"),
22
     for itself only, and for no other defendant, in answer to the complaint of
23
     plaintiff James Rutherford ("Plaintiff"), admits, avers, and denies as follows:
24

25                        ANSWER TO COMPLAINT
                                                                                                 Zemanek & Mills
                                                                          11845 West Olympic Boulevard, Suite 625
                                                                                     Los Angeles, California 90064
                                   1                                                               (310) 473-8100
26
Case 5:20-cv-00527-SVW-SP Document 10 Filed 04/15/20 Page 2 of 8 Page ID #:30


1          1. Defendant is without information or knowledge sufficient to form a belief

2    as to the truth of the allegations in paragraphs 1, 2 (sic; should be “4” but

3    misnumbered “2” in the complaint) and 6, and on this basis denies them.

4          2. Defendant admits the allegations of paragraphs 1 (sic; should be “3” but

5    misnumbered “1” in the complaint), 2, 7 and 8.
6          3. Answering the allegations of paragraphs 3, 4 and 5, Defendant admits the

7    court has original jurisdiction for the alleged violation of the Americans With

8    Disabilities Act, 42 U.S.C. §§ 1201, et seq. ("ADA"). Defendant avers that the court

9    should decline to exercise supplemental jurisdiction over the claims for the alleged
10   violation of California state law claims, including the Unruh Civil Rights Act,

11   pursuant to 28 U.S.C. § 1367(c), on the grounds that (1) the state law claims raise

12   novel and/or complex issues involving California law that are more appropriately

13   decided by a state court, (2) the state law claims substantially predominate over the

14   ADA claim, and (3) exceptional circumstances and compelling reasons exist for this

15   court not to exercise supplemental jurisdiction, in that, Defendant is informed and

16   believes and it thereon so alleges, Plaintiff is a high-frequency litigant, as that term is

17   defined in California Code of Civil Procedure Section 425.55(b)(1), subject to

18   special, prophylactic pleading and court filing requirements under California Code of

19   Civil Procedure Section 425.50(a)(4)(A), (b)(2), (c) and (d), and for this court to

20   exercise supplemental jurisdiction over plaintiff’s state court claims would enable

21   Plaintiff to forum-shop and to evade the special pleading and filing requirements laid

22   down by California statutory law. Except as so averred and denied, Defendant
23   denies the allegations of these paragraphs.

24

25                         ANSWER TO COMPLAINT
                                                                                                   Zemanek & Mills
                                                                            11845 West Olympic Boulevard, Suite 625
                                                                                       Los Angeles, California 90064
                                    2                                                                (310) 473-8100
26
Case 5:20-cv-00527-SVW-SP Document 10 Filed 04/15/20 Page 3 of 8 Page ID #:31


1          4. Answering the allegations of paragraphs 11, 14, 15, and 16, Defendant

2    lacks sufficient information or belief to admit or deny said allegations, and on that

3    basis Defendant denies the allegations of said paragraphs.

4          5. Answering the allegations of paragraphs 9 and 10, Defendant admits and

5    avers that (a) the closest disabled parking to the Business are the disabled parking
6    stalls provided in front of the Subway shop at building 4130, and that Defendant is in

7    the process of designing and constructing a dual van accessible stall directly in front

8    of the Business at building 4160; (b) a portion of the walkway on the “on-site” path

9    of travel, which includes a curb cut ramp which then connects to a ramped walkway
10   up to the side of the vacant Payless Shoe space, exceeds a 6.4% slope and lacks

11   handrails, and that Defendant is in the process of designing and constructing removal

12   of said walkway and replacements with a maximum 5% slope, which does not

13   require handrails; and (c) except as so admitted and averred, Defendant denies the

14   allegations of said paragraphs.

15         6. Defendant denies the allegations of paragraphs 12, 13 and 20.

16         7. Answering the allegations of paragraphs 17, 18, 19, 22, 23 and 29,

17   Defendant is without information or knowledge as to whether Plaintiff visited the

18   Property, Plaintiff's alleged disability, whether he has plans to visit the Property in

19   the future and, if so, for what reason, and whether Plaintiff intends to amend the

20   complaint. Except as so averred and denied, Defendant denies the allegations of said

21   paragraphs.

22         8. Answering the allegations of paragraph 21, Defendant lacks sufficient
23   information or belief to admit or deny the allegations of violation of the ADA, and

24

25                         ANSWER TO COMPLAINT
                                                                                                   Zemanek & Mills
                                                                            11845 West Olympic Boulevard, Suite 625
                                                                                       Los Angeles, California 90064
                                    3                                                                (310) 473-8100
26
Case 5:20-cv-00527-SVW-SP Document 10 Filed 04/15/20 Page 4 of 8 Page ID #:32


1    on that basis Defendant denies said allegations, and except as so averred and denied,

2    Defendant denies the allegations of this paragraph.

3          9. Answering the allegations of paragraph 24, Defendant incorporates by

4    reference and realleges its answer to paragraphs 1 through 23.

5          10. Answering the allegations of paragraphs 25, 26, 27, 28, 31, 32 and 33,
6    Defendant avers that the language of the statutes and regulations, and of the cases

7    interpreting them, govern the meaning thereof, Defendant denies that it is

8    “systematically violating” the UCRA, that Defendant’s alleged violations of the

9    UCRA are “ongoing”, and that Defendant has previously been put on actual or
10   constructive notice that the Business is inaccessible to Plaintiff. Defendant lacks

11   sufficient information or belief to admit or deny the allegations of violation of said

12   statutes and regulations, and on that basis Defendant denies said allegations. Except

13   as so averred and denied, Defendant denies the allegations of these paragraphs.

14         11. Answering the allegations of paragraph 30, Defendant incorporates by

15   reference and realleges its answer to paragraphs 1 through 29.

16

17                               AFFIRMATIVE DEFENSES

18                           FIRST AFFIRMATIVE DEFENSE

19         As a first, separate and affirmative defense to the complaint, and all causes of

20   action contained therein, the complaint fails to state facts sufficient to constitute a

21   cause of action against Defendant.

22                          SECOND AFFIRMATIVE DEFENSE
23         As a second, separate and affirmative defense to the complaint, and all causes

24   of action contained therein, the Court should decline to exercise supplemental

25                        ANSWER TO COMPLAINT
                                                                                                   Zemanek & Mills
                                                                            11845 West Olympic Boulevard, Suite 625
                                                                                       Los Angeles, California 90064
                                   4                                                                 (310) 473-8100
26
Case 5:20-cv-00527-SVW-SP Document 10 Filed 04/15/20 Page 5 of 8 Page ID #:33


1    jurisdiction over the State Law Claims pursuant to 28 U.S.C. §1367(c) as (1) these

2    claims raise novel and/or complex issues involving California law that are more

3    appropriately decided by a state court, (2) these claims substantially predominate

4    over the ADA claim, and (3) exceptional circumstances and compelling reasons exist

5    for this court not to exercise supplemental jurisdiction over these claims, in that,
6    Defendant is informed and believes and it thereon so alleges, Plaintiff is a high-

7    frequency litigant, as that term is defined in California Code of Civil Procedure

8    Section 425.55(b)(1), subject to special, prophylactic pleading and court filing

9    requirements under California Code of Civil Procedure Section 425.50(a)(4)(A),
10   (b)(2), (c) and (d), and for this court to exercise supplemental jurisdiction over

11   plaintiff’s state court claims would enable Plaintiff to forum-shop and to evade the

12   special pleading and filing requirements laid down by California statutory law.

13                           THIRD AFFIRMATIVE DEFENSE

14         As a third, separate and affirmative defense to the complaint, and all causes of

15   action contained therein, Defendant avers that Plaintiff did not suffer any injury or

16   damage as a result of any of the alleged acts and omissions.

17                          FOURTH AFFIRMATIVE DEFENSE

18         As a fourth, separate and affirmative defense to the complaint, and all causes

19   of action contained therein, Defendant avers that Plaintiff lacks standing to pursue

20   any of the alleged claims, including the alleged violation of the ADA, as he was not

21   subject to a substantial likelihood of future injury.

22                            FIFTH AFFIRMATIVE DEFENSE
23         As a fifth, separate and affirmative defense to the complaint, and all causes of

24   action contained therein, Plaintiff was not denied the full and fair equal enjoyment of

25                         ANSWER TO COMPLAINT
                                                                                                  Zemanek & Mills
                                                                           11845 West Olympic Boulevard, Suite 625
                                                                                      Los Angeles, California 90064
                                    5                                                               (310) 473-8100
26
Case 5:20-cv-00527-SVW-SP Document 10 Filed 04/15/20 Page 6 of 8 Page ID #:34


1    any goods, services, facilities, or privileges offered by Defendant on the basis of any

2    disability of Plaintiff, if any.

3                              SIXTH AFFIRMATIVE DEFENSE

4           As a sixth, separate and affirmative defense to the complaint, and all causes of

5    action contained therein, Defendant is informed and believes that Plaintiff initiated
6    this action for purposes other than what the applicable laws were designed to

7    redress.

8                            SEVENTH AFFIRMATIVE DEFENSE

9           As a seventh, separate and affirmative defense to the complaint, and all causes
10   of action contained therein, Defendant is informed and believes, and thereon alleges,

11   that by virtue of Plaintiff’s unlawful, immoral, careless, negligent and/or other

12   wrongful conduct, Plaintiff should be barred from recovery against Defendant under

13   the doctrine of unclean hands.

14
                                 EIGHTH AFFIRMATIVE DEFENSE
15
            As an eighth, separate and affirmative defense to the complaint, and all causes
16
     of action contained therein, if the Property had any architectural barriers, as alleged
17
     in the complaint, which Defendant denies, removal of such barriers, or
18
     implementation of alternative methods, would not be readily achievable, easily
19
     accomplishable, or carried out without much difficulty and expense.
20
                               NINTH AFFIRMATIVE DEFENSE
21
            As a ninth, separate and affirmative defense to the complaint, and all causes of
22
     action contained therein, Defendant did not intentionally violate any applicable law
23
     regarding disability access as alleged in the complaint.
24

25                          ANSWER TO COMPLAINT
                                                                                                  Zemanek & Mills
                                                                           11845 West Olympic Boulevard, Suite 625
                                                                                      Los Angeles, California 90064
                                     6                                                              (310) 473-8100
26
Case 5:20-cv-00527-SVW-SP Document 10 Filed 04/15/20 Page 7 of 8 Page ID #:35


1                            TENTH AFFIRMATIVE DEFENSE

2           As a tenth, separate and affirmative defense to the complaint, and all causes of

3    action contained therein, Plaintiff lacks standing to pursue injunctive relief that seeks

4    remediation beyond that which is needed to address his alleged particular disability.

5                         ELEVENTH AFFIRMATIVE DEFENSE
6           As an eleventh, separate and affirmative defense to the complaint, and all

7    causes of action contained therein, Plaintiff failed to provide Defendant with a

8    prelitigation "demand letter" as required by California Civil Code section 55.3, et

9    seq.
10                         TWELFTH AFFIRMATIVE DEFENSE

11          As a twelfth, separate and affirmative defense to the complaint, and all causes

12   of action contained therein, Plaintiff did not serve Defendant with the application for

13   stay and early evaluation form required by California Civil Code section

14   55.54.(a)(1).

15                      THIRTEENTH AFFIRMATIVE DEFENSE

16          As a thirteenth, separate and affirmative defense to the complaint, and all

17   causes of action contained therein, Plaintiff did not serve Defendant with the

18   "advisory notice to defendant" required by California Civil Code section 55.54.(a)(1)

19   at the time the summons and complaint was served.

20                      FOURTEENTH AFFIRMATIVE DEFENSE

21          As a fourteenth, separate and affirmative defense to the complaint, and all

22   causes of action contained therein, Defendant has had a CASp report prepared for the
23   Property, has corrected some of the conditions described therein, and is scheduling

24   remediation of all recommended corrections contained therein, and is entitled to the

25                        ANSWER TO COMPLAINT
                                                                                                  Zemanek & Mills
                                                                           11845 West Olympic Boulevard, Suite 625
                                                                                      Los Angeles, California 90064
                                   7                                                                (310) 473-8100
26
Case 5:20-cv-00527-SVW-SP Document 10 Filed 04/15/20 Page 8 of 8 Page ID #:36


1    benefits of all applicable California laws related thereto including, but not limited to,

2    California Civil Code section 55.53, et seq.

3

4          WHEREFORE, Defendant prays for relief as follows:

5          1.     That the Court declines to exercise jurisdiction over the state claims
6                 alleged herein;

7          2.     That Plaintiff take nothing against Defendant;

8          3.     That judgment be entered in favor of Defendant;

9          4.     That Defendant have and recover its costs of suit herein;
10         5.     That Defendant have and recover its reasonable attorney’s fees incurred

11                herein; and

12         6.     For such other and further relief as this Court deems just and proper.

13

14                               JURY TRIAL REQUESTED

15         Defendant Highland Avenue Plaza, LLC hereby requests a jury trial on all

16   claims and defenses to which it has a right to a trial by jury.

17
     Dated: April 15, 2020                          ZEMANEK & MILLS
18

19
                                                    /s/___________________________
20                                                  By: John D. Zemanek, Esq.
                                                    Member of Zemanek & Mills, a
21                                                  professional corporation, attorney for
                                                    Defendant Highland Avenue Plaza,
22                                                  LLC
23

24

25                         ANSWER TO COMPLAINT
                                                                                                  Zemanek & Mills
                                                                           11845 West Olympic Boulevard, Suite 625
                                                                                      Los Angeles, California 90064
                                    8                                                               (310) 473-8100
26
